Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The information disclosure statements (IDS) were submitted on July 27, 2020 and November 29, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

A thorough search of the relevant prior art did not result in any references, taken alone or in combination, that serve to either anticipate or render obvious the invention as particularly recited in the claims.

As to independent claims 1, 8, and 15, the prior art did not disclose the features of: sending external-writes to a memory-based DBMS if corresponding internal writes are for vertices; exporting all the external-writes to a disk-based DBMS as an export file; or sending an external-read for vertices to an in-memory DBMS if the middleware requests data. Claims 2- 7, 9 – 14, and 16 – 21, depending from the above-mentioned independent claims, inherit these same limitations.

As to independent claim 22, the prior art did not disclose the features of: receiving an internal-write in an export extension of the middleware; determining whether the internal-write is for vertices; or sending the internal-write to an in=memory DBMS when the internal write is for vertices. Claim 23, depending from claim 22, inherits these same limitations.

As to independent claim 24, the prior art did not disclose the features of: receiving an internal-read in an export extension of the middleware; sending the internal-read to an in-memory DBMS to receive a result; or if the result is free of a record, sending the internal-read to a disk-based DBMS. Claim 25, depending from claim 24, inherits these same limitations.

The most relevant prior art discovered is MacNicol, et al., U.S. PG-Pub. No. 2019/0102412. This reference discloses the use of a DBMS that may reside in memory, on disk, or a combination thereof, and discloses external reading and writing of data; however, MacNicol’s disclosure of raw data files falls short of anticipating the instant invention.

For these reasons, claims 1 – 25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167      

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167